Case: 18-51002      Document: 00514981211         Page: 1    Date Filed: 06/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-51002                           FILED
                                  Summary Calendar                      June 3, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALFREDO GONZALEZ-TERRAZAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-2141-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Alfredo Gonzalez-Terrazas appeals the 30-month guidelines sentence
and three-year term of supervised release imposed following his guilty plea
conviction for illegal reentry. He argues that the enhancement of his sentence
pursuant to 8 U.S.C. § 1326(b)(1), which increased the maximum term of
imprisonment to ten years of imprisonment, is unconstitutional because of the
treatment of the provision as a sentencing factor rather than as an element of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-51002    Document: 00514981211    Page: 2   Date Filed: 06/03/2019


                                No. 18-51002

a separate offense that must be proved to a jury beyond a reasonable doubt.
He concedes that the issue whether a sentencing enhancement under § 1326(b)
must be alleged in the indictment and proved to a jury is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998). However, he seeks
to preserve the issue for possible Supreme Court review because, he argues,
subsequent Supreme Court decisions indicate that the Court may reconsider
this issue.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt.    This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres. See United States v. Wallace,
759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v. United
States, 570 U.S. 99 (2013)); United States v. Pineda-Arrellano, 492 F.3d 624,
625-26 (5th Cir. 2007) (considering the effect of Apprendi v. New Jersey, 530
U.S. 466 (2000)). Thus, Gonzalez-Terrazas’s argument is foreclosed.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED AS MOOT, and the judgment of the district court is
AFFIRMED.




                                      2